Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 04/05/2021.
Claims 1-20 are currently pending.
Claims 1-10 are currently amended via a preliminary amendment.
Claims 11-20 are newly added via a preliminary amendment.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what the terminal requested/solicited [from the WI-FI hotspot] that necessitated the WI-FI hotspot to respond as recited in the claimed limitation “receiving a response code from the first WI-FI hotspot” in line 7. It is not clear/apparent from the claims what the first WI-FI hotspot is responding to with a response code.

Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 17 recite the limitation “accessing a network using the Internet-accessible hotspot” in line 14. Since the first WI-FI hotspot to which the terminal is already connected [in a previous step] is known to be a network by persons having ordinary skill in the art, it is not clear from the claims how one would go about accessing a network using a network.
Additionally, Claims 1, 9, 17 recite the limitation “retaining a default routing network port of the terminal when the terminal is successfully connected to the first WI-FI hotspot” in lines 10-11. The limitation encompasses/contemplates the possibility that the terminal is not successfully connected to the first WI-FI hotspot. However , 3 steps prior, the claim recites “connecting to a first WI-FI hotspot” in line 6.
Consequently, claims 1, 9 and 17 are rejected for being vague and indefinite.
Claims 2-8, 10-16 and 18-20 are also rejected for depending from rejected base claims.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Niko (US 20140195654) is pertinent to a method to enable a wireless device to automatically connect to the mobile hotspot device as a tethered wireless device; and receiving from the user's wireless device a connection request to become a tethered wireless device based on the description of user specific device connectivity configurations that the user's wireless device has received from the cloud server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419